DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 29 April 2021 wherein: claims 1 and 4 are amended; claims 1-4 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (page 6), filed 19 April 2021, with respect to claims 1-4 have been fully considered and are persuasive.  The rejection of 22 February 2021 has been withdrawn.

Allowable Subject Matter
Claim(s) 1-4 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest an evaluation step of evaluating a quality of the cell mass based on the light intensity distribution information from a plurality of positions in the same cell mass.
Regarding claim 1, Examiner has provided annotated copy of Figure 1 of Dowaki (US 2015/0085098) below.

    PNG
    media_image1.png
    856
    820
    media_image1.png
    Greyscale

Figure 1 of Dowaki, annotated by Examiner

With reference to the annotated Figure 1 of Dowaki above, Dowaki discloses a quality evaluation method comprising:
an acquisition step of, by irradiating (via transillumination unit 7, par. [0049], fig. 1) a cell mass (cells within incubator S; par. [0045], fig. 1) with measurement light including infrared light (par. [0049]), acquiring (via ultraviolet/visible/infrared spectroscopic unit 5 and microscope optical system 3) light intensity distribution information including information related to a distribution of absorbance with respect to the measurement light in the cell mass (two-dimensional spectroscopic image in infrared of the sample cells including an absorption spectrum, par. [0046], [0072]); and
an evaluation step of evaluating a quality (position of the cell mass) of the cell mass based on the light intensity distribution information (i.e., determining whether the cell mass is or is not at a position where the absorption spectrum is acquired, par. [0058]).
Ozaki (Ozaki Y. et al., “Near-Infrared Spectroscopy in Biological Molecules and Tissues”, 2013, In: Roberts G.C.K. (eds) Encyclopedia of Biophysics, Springer) discloses using near-infrared (NIR) light (page 1700, paragraph spanning columns).
While quality evaluation methods were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.
Applicant’s specification suggests an advantage of the invention is evaluating the quality of a cell mass in a non-destructive manner (Applicant’s specification, par. [0008]).

Regarding claim 4, the claim is allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-3, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884